Citation Nr: 1105819	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-39 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for service connection for ankylosing spondylitis of the 
dorsal and lumbar spine.

2.  Service connection for ankylosing spondylitis of the dorsal 
and lumbar spine.


WITNESSES AT HEARING ON APPEAL

Appellant, wife, daughter


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1958 to August 
1960.

This matter originally came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.  In 
July 2010 the Board remanded the instant claim in order to afford 
the Veteran the opportunity to testify at a hearing before a 
Veterans Law Judge at the RO.  This hearing was held in November 
2010, at which time the Veteran, his wife, and daughter testified 
before the undersigned Veterans Law Judge.  The case has now been 
returned to the Board for appellate disposition.

The Board notes that, in addition to his petition to reopen his 
claim for service connection for his back disorder, the Veteran's 
appeal originally also encompassed a claim for service connection 
for posttraumatic stress disorder (PTSD).  The Veteran, in a 
February 2009 letter, and through his then representative, in May 
2010, withdrew this claim as to this issue.  In accordance with 
the Veteran's expressed intent, his appeal of this issue was 
dismissed in the July 2010 Board decision.  Prior to the Board 
decision, which is final, and unknown to the Board, the RO 
received correspondence from the Veteran in which he indicated 
that he had not intended to withdraw his appeal of the denial of 
service connection for PTSD.  However, insofar as a final 
decision on the Veteran's claim had already been issued at the 
time the Board received notice that the Veteran no longer wanted 
to withdraw his appeal, that issue was finally disposed of and is 
no longer before the Board.  

The Veteran may make a motion to the Board to vacate or 
reconsider that decision.  Otherwise, testimony at the 
aforementioned hearing will be taken as an application to 
reopen the claim on the basis of new and material 
evidence.  That matter should initially be considered by 
the RO.

The issue of entitlement to service connection for ankylosing 
spondylitis of the dorsal and lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's claim for service connection for ankylosing 
spondylitis of the dorsal and lumbar spine was previously denied 
in a rating decision that was dated in January 1975.  It was held 
that the first evidence of any back disorder was many years after 
separation from service.  The Veteran filed a petition to reopen 
his claim for service connection for this disability which was 
denied in a rating decision that was dated in April 2006.  The 
Veteran was notified of these decisions and his appellate rights, 
but he did not perfect a timely appeal from either of these 
decisions.

2.  The evidence received since the April 2006 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection for 
ankylosing spondylitis of the dorsal and lumbar spine.


CONCLUSIONS OF LAW

1. The RO's rating decision in January 1975 denying service 
connection for ankylosing spondylitis of the dorsal and lumbar 
spine, and the April 2006 rating decision that declined to reopen 
the Veteran's claim for service connection for that disability, 
are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2010). 
 
2. New and material evidence has been received to reopen the 
claim of service connection for ankylosing spondylitis of the 
dorsal and lumbar spine. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below with respect to the Veteran's petition to reopen his 
claim for service connection for ankylosing spondylitis of the 
dorsal and lumbar spine, the Board finds that no further 
assistance in developing the facts pertinent to that petition is 
required at this time.  

New and Material Evidence

In a January 1975 rating decision, the RO denied service 
connection for the Veteran's ankylosing spondylitis of the dorsal 
and lumbar spine because the first evidence of a back disorder 
was dated approximately 12 years after service.  The evidence 
considered at that time included private treatment records that 
were submitted by the Veteran and a written statement from the 
Veteran's wife in which she indicated that the Veteran had back 
problems for 14 years.  The Veteran's service treatment records 
were noted to have been destroyed in a fire that took place at 
the National Personnel Records Center (NPRC) in 1973.  The 
Veteran did not timely perfect an appeal of this decision, which 
then became final.  In July 2005 the Veteran filed a petition to 
reopen this claim, which was denied in April 2006.  The Veteran 
did not timely perfect an appeal of this decision, which also 
became final.  

The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the April 2006 rating 
decision includes a written statement from the Veteran and the 
testimony of the Veteran and his family members at the November 
2010 hearing.  

In a written statement dated in February 2008 the Veteran 
contended that he had a back problem while he was stationed at 
McGuire Air Force Base.  He went to a doctor at that time but he 
was accused of malingering.  As a result, the Veteran did not 
seek any more treatment for his back problem until he was sent 
overseas.  At that time, the pain became more severe and the 
Veteran again sought treatment for his back pain.  He reported 
that he received some treatment but that he was discharged from 
the military before treatment was completed.  Thereafter, he 
continued to experience intermittent back problems.  This got 
worse in or around September 1973, at which time he stopped 
working because of his back pain.  After that he returned to work 
but was out of work due to his back pain from time to time.  In 
1981 he found employment that did not aggravate his back.  He 
worked at that job until retirement.  

The Veteran testified to substantially the same facts at his 
November 2010 hearing.  The Veteran also testified that he was a 
cargo handler in service and was responsible for lifting heavy 
objects and that he injured his back performing that work.  He 
continued to experience back pain thereafter.  He still has back 
pain, but it is less severe since he is now receiving treatment.  
He testified that a doctor told him that his back disorder was 
caused by lifting heavy objects during his military service.  

This evidence is new because it was not of record at the time of 
the prior determination of the Veteran's claim.  It is material 
because, when taken together with other evidence of record, it 
raises a reasonable possibility of substantiating the Veteran's 
claim.  The credibility of this evidence is presumed for the 
purposes of reopening the claim.





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for ankylosing spondylitis of 
the dorsal and lumbar spine is reopened; the appeal is allowed to 
that extent.  


REMAND

The Veteran's claim for entitlement to service connection for 
ankylosing spondylitis of the dorsal and lumbar spine having been 
reopened, the Board finds that additional evidentiary development 
is necessary with respect to the claim. 

At his hearing, the Veteran testified that he was receiving 
treatment for his back from a private physician, Dr. H.  An 
attempt should be made to obtain these records.  He has also 
reported that a doctor has told him that his back problems are 
the result of heavy lifting in service.  That opinion does not 
appear to be on file and appellant is to be offered an 
opportunity to obtain that opinion and submit it for 
consideration.

Moreover, the Veteran's testimony of an in-service back injury 
and continuity of symptoms since that time is sufficient to 
satisfy the low standard set forth for the provision of a VA 
examination that is set forth in McLendon v. Nicholson, 20Vet. 
App. 79, 86 (2006).  Therefore, such an examination should be 
conducted. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he identify all treatment that 
he received for his low back.  The Veteran 
should specifically be asked to provide a 
release enabling VA to obtain his treatment 
records from Dr. H.  In the alternative, he 
may obtain the records and submit them.  
Appellant should also be offered an 
opportunity to contact the physician who, as 
he indicated during the hearing, has offered 
the opinion that his back disorder is related 
to service, and obtain a written statement to 
that affect.  The statement should also 
include the medical basis for the opinion.  
If he so desires, he may provide the AMC/RO 
with a release and request that VA seek the 
opinion from the doctor he identifies.  All 
identified treatment records should be 
obtained.  VA treatment records should also 
be obtained, if applicable.  If records are 
identified but cannot be obtained this fact, 
as well as the efforts that were made to 
obtain the records, should be clearly 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current back disorder.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran's 
back disorder is due to his military service.  
The examiner should set forth a complete 
rationale for his or her conclusion.  If the 
examiner cannot provide an answer to this 
question without resort to undue speculation, 
then he or she should explain why this is the 
case.

3. After completion of the above development, 
the Veteran's claim for ankylosing 
spondylitis of the dorsal and lumbar spine 
should be readjudicated.  If the 
determination is adverse to the Veteran, he 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


